Citation Nr: 1223532	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-19 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for erectile dysfunction.

2.  Entitlement to an increased evaluation for hypertension, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased evaluation for status post reconstructive surgery for facial nerve palsy, with right nerve palsy, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an evaluation in excess of 10 percent for hypertensive heart disease prior to October 22, 2010, and in excess of 30 percent since October 22, 2010.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU). 
REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Specifically, in August 2007, the RO denied increased evaluations for the Veteran's service-connected facial palsy, hypertensive heart disease, and hypertension disabilities and granted service connection for erectile dysfunction (0%, from February 15, 2007).  In December 2007, the RO granted service connection for PTSD (30%, from January 12, 2007).  

In July 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

On appeal in September 2010, the Board remanded the case for additional development, to include obtaining treatment records, scheduling VA examinations, and requesting clarification from the Veteran as to whether he wanted a hearing with respect to the PTSD issue.  Following an attempt to comply with those Remand instructions, as well as a continued denial of those issues, the Veteran's appeal was returned to the Board for further appellate review.  (The Board notes that the Veteran did not respond to the VA Appeals Management Center's (AMC's) September 2010 letter requesting clarification of the hearing matter.)

In April 2012, the AMC increased the evaluation for the hypertensive heart disease to 30 percent, effective October 22, 2010.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See 38 C.F.R. § 4.104, Diagnostic Code 7007 (2011) & AB v. Brown, 6 Vet. App. 35, 38 (1993).

A TDIU claim is inferred based on the claim for increased evaluations for the Veteran's service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, this additional issue is listed on the title page of this decision. 

Claims for service connection for alcohol abuse, a back disability, and a bilateral foot disability, and the issue of whether new and material evidence has been received to reopen a claim for service connection for headaches, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to increased ratings for hypertensive heart disease and PTSD, as well as the issue of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction does not include penis deformity.

2.  The Veteran's hypertension has required continuous medication and has been manifested by blood pressure readings no worse than 161/102.
3.  The Veteran has no worse than moderate, incomplete paralysis of his right cranial nerve. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.31, 4.115b, DC 7522 (2011). 

2.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, DC 7101 (2011).

3.  The criteria for an evaluation in excess of 10 percent rating for status post reconstructive surgery for facial nerve palsy, with right nerve palsy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 - 4.7, 4.124a, DC 8207, 8307, 8407 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here with the claim for initial evaluation for the service-connected erectile dysfunction, service connection has been granted, that claim is substantiated.  No additional VCAA notice is not required with respect to the downstream issue of the rating assigned to this now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to claims for increased disability ratings for the service-connected hypertension and facial palsy, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, with respect to the hypertension and facial palsy claims, a pre-decisional letter dated in January 2007 apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the correspondence informed the Veteran that an increase in his hypertension and facial palsy disabilities may be shown by doctor statements, physical and clinical evaluation results, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  Specifically, the RO obtained the Veteran's post-service medical records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file.  38 C.F.R. § 3.159(c)(1)-(3). Indeed, the Veteran has not contended otherwise.  

Additionally, pertinent VA examinations with respect to the issues adjudicated herein were obtained in February 2007, April 2008, and October 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  See 38 C.F.R. § 3.159(c)(4).

There is simply no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case.  Thus, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Dingess/Hartman, 19 Vet. App. at 486; & Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous...."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505  2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

      A.  Erectile Dysfunction

The RO assigned a noncompensable rating to the Veteran's service-connected erectile dysfunction by analogy under the provisions of DC 7522.  Where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Additionally, the Board notes that, in the August 2007 rating decision, the Veteran was granted special monthly compensation for erectile dysfunction, effective February 15, 2007.

Under DC 7522, penis deformity with loss of erectile power warrants a 20 percent disability rating.  38 C.F.R. § 4.115b.  Where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

The VA examination in February 2007 confirmed that the Veteran had erectile dysfunction as a residual of his hypertension.  He described having complete loss of erectile power.  It does not appear that the VA doctor examined the Veteran's penis.  However, a private treatment record that appears to be dated sometime in 2009 shows that the Veteran had normal genitalia.  Without evidence of physical deformity of the penis, there is no basis for assigning a compensable evaluation for loss of erectile power. 

As noted above, the Veteran has been awarded special monthly compensation due to the loss of use of a creative organ, based on erectile dysfunction.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  To receive service-connected compensation, pursuant to DC 7522, evidence of record must demonstrate penis deformity.  This has not been shown here, nor does the Veteran so contend.  Accordingly, because the evidence of record does not show penis deformity, the Board finds that the preponderance of the evidence is against the claim for an initial compensable evaluation.  There is no doubt to be resolved.  The claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

      B.  Hypertension 

The Veteran's hypertension is rated under 38 C.F.R. § 4.104, DC 7101.  Under DC 7101, a 10 percent evaluation is warranted for diastolic pressure predominately 100 or systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability evaluation requires diastolic readings of predominantly 110 or more or; systolic readings of 200 or more.  A 40 percent disability evaluation requires diastolic readings of predominantly 120 or more.  A 60 percent disability evaluation requires diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104 (2011).

During the appeal period, blood pressure readings have ranged from a low of 106/62 at a July 2009 private outpatient visit, to a high of 161/102 at a July 2011 private outpatient visit.  In August 2006, a private clinician noted that the Veteran reported good home readings.  During the February 2007 VA examination, the examiner noted that the Veteran had had good response to antihypertensive medications.  There have been no occasions where the systolic pressure was 200 or more or where the diastolic pressure was 110 or more.

Because the evidence of record does not show systolic pressure readings of 200 or more, or diastolic pressure readings of 110 or more at any time during the appeal period, the preponderance of the evidence is against the Veteran's claim for an increased evaluation for his service-connected hypertension.  There is no doubt to be resolved.  A higher rating for this service-connected disability is not warranted.  38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.
      C.  Facial Palsy

The Veteran's nerve damage has been rated 10 percent disabling pursuant to DC 8207 pertaining to paralysis of the seventh (facial) cranial nerve.  According to this diagnostic code, a 10 percent evaluation is warranted for moderate incomplete paralysis of the nerve, a 20 percent evaluation is warranted for severe incomplete paralysis of the nerve, and a 30 percent evaluation is warranted for complete paralysis of the ninth cranial nerve.  A Note to DC 8207 provides that ratings are dependent upon relative loss of innervation of facial muscles.  

The Board notes that words such as "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  Although the words "moderate" and "severe" are not defined in VA regulations, "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc." and "severe" is defined as "extremely intense."  See Webster's New World Dictionary, Third College Edition (1988), pgs. 1038, 871, and 1071.

Here, the Veteran was involved in a 1968 motor vehicle accident during his service that  resulted in injuries to the right side of his face.  He subsequently underwent facial reconstruction surgery.

At the February 2007 VA examination, the Veteran was noted to have a scar on his right cheek associated with the motor vehicle accident.  An examination of the cranial nerve was abnormal due to incomplete and mild paralysis.  Specifically, the examiner noted that the Veteran could not smile on the right side of the face.  

In April 2008, the Veteran underwent another VA examination.  He was noted to have a scar on the lips associated with a 1968 motor vehicle accident.   The examiner noted that, when the Veteran smiled, he had a droopy right upper lip compared to his left upper lip.  The Veteran also reported drooling on the right side of his mouth.  In an April 2008 addendum, the examiner noted that a cranial nerve examination was normal.
During the July 2010 hearing, the Veteran testified that he was not able to smile and had trouble chewing his food.

An October 2010 VA examination report shows that the Veteran reported that his right-sided facial weakness had worsened in the past year.  He bit his tongue and lip easily when chewing.  He also reported difficulty with keeping his right eye closed and difficulty with smiling.  He denied any facial infections.  A neurological examination showed the cranial nerves II-XII to be intact with the exception of the right facial nerve.  There was weakness of eye closure, weakness of orbiularis oris musculature with a mild facial droop on the right, and reduced ability to smile and to elevate the right side of the mouth.  He was not able to smile and show his teeth on the right side.  There was also mild weakness of eyebrow elevation.  Facial sensation was intact.  The diagnosis was cranial nerve VII partial paralysis, moderate, right-sided. 

Upon careful review of the evidence of record, the Board finds no symptomatology congruent with severe incomplete paralysis of the seventh cranial nerve.  Symptoms have been identified as a weakness of eye closure, weakness of orbiularis oris musculature with a mild facial droop on the right, reduced ability to smile and to elevate the right side of the mouth, and mild weakness of eyebrow elevation.  No neuritis, neuralgia, or significant effects on work or daily activities have been noted.  Scarring of the right cheek and lips, drooling, and trouble with mastication are separately service connected and rated.  Ultimately, the Board finds that the Veteran's symptomatology most nearly approximates that associated with moderate, incomplete paralysis of the cranial nerve.  As such, a rating in excess of 10 percent is denied.  The preponderance of the evidence is against the claim for an increased evaluation; there is no doubt to be resolved; and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

      D.  Additional Considerations

The Board has considered whether to apply staged ratings pursuant to Hart, but finds it inappropriate under the circumstances.  

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided based on certain manifestations of the applicable service-connected disorders, but the medical evidence reflects that those manifestations are not present here.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of these disabilities.  The Veteran has not required hospitalization due to these service-connected disabilities, and there is no evidence of marked interference with employment.  Thus, his disability picture is contemplated by the rating schedule, and no extraschedular referral is required.

ORDER

An initial compensable evaluation for erectile dysfunction is denied.

A schedular evaluation in excess of 10 percent for hypertension is denied.

A schedular evaluation in excess of 10 percent for status post reconstructive surgery for facial nerve palsy, with right nerve palsy, is denied.
REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issues on appeal.

PTSD

The Veteran has indicated that his PTSD symptoms have worsened.  Thus, because the Veteran maintains that this disability has worsened since his last VA examination in September 2007, a new VA examination should be provided to assess the current severity of this service-connected disorder.  38 C.F.R. § 3.159(c).

Hypertensive Heart Disease

At the July 2010 hearing, the Veteran indicated that he had received a pacemaker.  In September 2010, the Board remanded this issue for a VA examination to determine whether his service-connected heart disability had worsened.  

The Veteran was afforded a VA cardiovascular examination in October 2010.  He complained of dyspnea and fatigue but denied chest pain, palpitations, orthopnea, paroxysmal nocturnal dyspnea, dizziness, and syncope or near syncope.  The diagnoses included coronary artery disease (CAD) with symptoms or diagnosis of ischemic heart disease and sick sinus syndrome status post pacemaker placement.  The examiner concluded that the Veteran's workload was at the level of 5-7 METs.

Private cardiology records dated from September 2009 to February 2012 show that the Veteran received a pacemaker in March 2010.  Those records also show that the Veteran has been diagnosed with CAD and left branch bundle block (LBBB) - disabilities for which he is not service-connected.  

The Veteran's service-connected hypertensive heart disease has been rated under DC 7007.  However, DC 7018 provides a 100 percent rating for two months following hospital admission for implantation or re-implantation of a pacemaker.  Thereafter, the disability is to be rated as supraventricular arrhythmia (DC 7010), ventricular arrhythmia (DC 7011), or atrioventricular block (DC 7015), with a minimum 10 percent disability rating.  38 C.F.R. § 4.104, DC 7018. 

The Board acknowledges that the Veteran is currently service-connected for a residual scar from the pacemaker placement but finds that it is unclear which heart condition required the implant of the pacemaker.  When medical evidence is inadequate or incomplete, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In light of the mandates of the rating criteria, the Board reluctantly concludes that the current examination is incomplete for purposes of adequately rating the service-connected heart disability and that another examination is needed.

TDIU

In a correspondence dated October 2007, the Veteran stated that he was unemployed.  He indicated that his insurance license was current but that most of his income came from residuals.  In March 2008 correspondence, the RO asked the Veteran to submit a VA Form 8940.  No response was received.  Accordingly, in an August 2008 rating decision, the RO denied entitlement to TDIU.  

However, the Board notes that, since the August 2008 rating decision, the Veteran has received a total combined 100 percent schedular rating for his service-connected disabilities.  See April 2012 rating action.  This total combined service-connected rating does not preclude consideration of a simultaneous TDIU rating.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the United States Court of Appeals for Veterans Claims (Court) determined that it might benefit the Veteran to obtain or retain a TDIU rating, even where a 100 percent schedular rating has also been granted.  The TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to TDIU.
2. Schedule the Veteran for a VA psychiatric examination with an appropriate medical professional to determine the current severity of his service-connected PTSD.  All indicated tests and studies should be performed.  The claims folder, to include a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  All pertinent pathology associated with the PTSD should be annotated in the report, and a Global Assessment of Functioning (GAF) score should be assigned, with an explanation of the meaning of the score.  Also, the examiner should express an opinion as to the effect of the Veteran's PTSD on his ability to obtain and maintain employment.  All opinions expressed must be supported by complete rationale.

3. Also, schedule the Veteran for a VA cardiovascular examination to determine the current level of severity of his service-connected hypertensive heart disease.  The claims file, to include a copy of this remand, must be provided to the examiner.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's hypertensive heart disability-and those symptoms related to any other cardiovascular disorder shown on examination.  The examiner should then: 

(a) Determine the Veteran's METs and indicate whether he has dyspnea, fatigue, angina, dizziness, or syncope as a result of his METs. 

(b)  Indicate whether the Veteran has cardiac hypertrophy or dilation, as evidenced by electrocardiogram, echocardiogram, or X-ray.
(c) Determine whether the Veteran has left ventricular dysfunction; and if so, determine his ejection fraction (LVEF) is.

(d) Determine whether the Veteran has chronic congestive heart failure and if so, describe the nature and extent of it.

(e) Determine whether the service-connected hypertensive heart disease caused or aggravated (permanently worsened) any nonservice-connected cardiovascular disorder shown on examination.  

(f) Indicate which cardiovascular disability [either the service-connected hypertensive heart disease or any nonservice-connected cardiovascular disorder diagnosed on examination] required implantation of a pacemaker.

Also, the examiner should express an opinion as to the effect of the Veteran's hypertensive heart disease on his ability to obtain and maintain employment.  

All opinions expressed must be supported by complete rationale.

4. Schedule the Veteran for a VA examination to evaluate the impact of the remainder of his service-connected disabilities [chronic kidney disease (60%); bladder dysfunction (40%); scars, multiple lacerations to face and scalp (30%); peripheral vascular disease, lower extremities (20% each leg); diabetes mellitus, Type II (20%); hypertension (10%); residuals, lip injury, status post surgical reduction (10%); status post reconstructive surgery for facial nerve palsy, with right nerve palsy (10%); TMJ dysfunction (10%); neuropathy, lower extremities (10% each leg); status post fractured frontal bone (0%); status post fractured nasal bone with allergic rhinitis (0%); erectile dysfunction (0%); and residual scar from pacemaker placement (0%)] on his employability.  The claims folder, to include a copy of this remand, must be made available to the examiner for review.  A notation to the effect that this review has occurred should be made in the evaluation report.  Any studies and testing deemed appropriate should be conducted.  

The examiner should opine as to whether it is at least as likely as not that these additional service-connected disabilities alone, without consideration of any nonservice-connected disabilities or the Veteran's age, render him unable to secure or follow a substantially gainful occupation.  In answering this question, the examiner should consider the Veteran's education and employment background and whether he currently works.  

Rationale should be provided for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (additional facts are required, or the examiner does not have the needed knowledge or training).  

5. Then, readjudicate the remaining claims on appeal-entitlement to increased ratings for hypertensive heart disease and PTSD, and entitlement to a TDIU.  If any of these benefits remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


